EXHIBIT 12.(b) TILSON INVESTMENT TRUST CHIEF EXECUTIVE OFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the semi-annual reports of the Tilson Focus Fund and the Tilson Dividend Fund (the “Funds”) of the Tilson Investment Trust on Form N-CSR for the period ended April 30, 2010, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, Whitney R. Tilson, chief executive officer (or equivalent thereof) of the Funds, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Funds. Date: June 28, 2010 By: /s/ Whitney R. Tilson Whitney R. Tilson Trustee, President and Principal Executive Officer
